UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-33756 Vanguard Natural Resources, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1521161 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5847 San Felipe, Suite 3000 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (832)327-2255 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). oYes x No Common units outstanding on November 1, 2012: 58,663,188. VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page PART I– FINANCIAL INFORMATION Item 1. Unaudited Financial Statements Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Income (Loss) 4 Consolidated Balance Sheets 5 Consolidated Statements of Members’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 43 PART II– OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Mine Safety Disclosures 45 Item 5. Other Information 45 Item 6. Exhibits 45 GLOSSARY OF TERMS Below is a list of terms that are common to our industry and used throughout this document: /day per day Mcf thousand cubic feet Bbls barrels Mcfe thousand cubic feet of natural gas equivalents BOE barrel of oil equivalent MMBOE million barrels of oil equivalent Btu British thermal unit MMBtu million British thermal units MBbls thousand barrels MMcf million cubic feet MBOE thousand barrels of oil equivalent NGLs natural gas liquids When we refer to oil, natural gas and NGLs in “equivalents,” we are doing so to compare quantities of natural gas with quantities of NGLs and oil or to express these different commodities in a common unit. In calculating equivalents, we use a generally recognized standard in which 42 gallons is equal to one Bbl of oil or one Bbl of NGLs and one Bbl of oil or one Bbl of NGLs is equal to six Mcf of natural gas. Also, when we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. References in this report to “us,” “we,” “our,” the “Company,” “Vanguard” or “VNR” are to Vanguard Natural Resources, LLC and its subsidiaries, including Vanguard Natural Gas, LLC (“VNG”), VNR Holdings, LLC (“VNRH”), Vanguard Permian, LLC (“Vanguard Permian”), VNR Finance Corp. (“VNRF”), Encore Energy Partners Operating LLCand Encore Clear Fork Pipeline LLC. Forward-Looking Statements Certain statements and information in this Quarterly Report on Form 10-Q may constitute “forward-looking statements.” Statements included in this Quarterly Report on Form 10-Q that are not historical facts (including any statements concerning plans and objectives of management for future operations or economic performance, or assumptions or forecasts related thereto), including, without limitation, the information set forth in Management’s Discussion and Analysis of Financial Condition and Results of Operations, are forward-looking statements. These statements can be identified by the use of forward-looking terminology including “may,” “believe,” “expect,” “intend,” “anticipate,” “estimate,” “continue,” or other similar words. These statements discuss future expectations, contain projections of results of operations or of financial condition or state other “forward-looking” information. We and our representatives may from time to time make other oral or written statements that are also forward-looking statements. These statements are accompanied by cautionary language identifying important factors, though not necessarily all such factors, which could cause future outcomes to differ materially from those set forth in the forward-looking statements. These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effect on us. Such forward-looking statements are subject to various risks and uncertainties that could cause actual results to differ materially from those anticipated as of the date of this report. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, no assurance can be given that these expectations will prove to be correct. Important factors that could cause our actual results to differ materially from the expectations reflected in these forward-looking statements include, among other things, those set forth in the Risk Factors section of our Annual Report on Form10-K for the fiscal year ended December 31, 2011 (the “2011 Annual Report”), our Quarterly Reports on Form 10-Q for the periods ended March 31, 2012 and June 30, 2012 and this Quarterly Report on Form 10-Q, and those set forth from time to time in our filings with the Securities and Exchange Commission (the “SEC”), which are available on our website at www.vnrllc.com and through the SEC’s Electronic Data Gathering and Retrieval System at www.sec.gov. All forward-looking statements included in this report are based on information available to us on the date of this report. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained throughout this report. PART I– FINANCIAL INFORMATION Item 1. Unaudited Financial Statements VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) (Unaudited) ThreeMonths Ended September 30, NineMonths Ended September 30, Revenues: Oil, natural gas and NGLs sales $ Loss on commodity cash flow hedges — ) — ) Realized gain (loss) on commodity derivative contracts ) Unrealized gain (loss) on commodity derivative contracts ) Total revenues Costs and expenses: Production: Lease operating expenses Production and other taxes Depreciation, depletion, amortization, and accretion Impairment of oil and natural gas properties — — Selling, general and administrative expenses Total costs and expenses Income (loss) from operations ) Other income (expense): Interest expense ) Realized loss on interest rate derivative contracts ) Unrealized loss on interest rate derivative contracts ) Net gain (loss) on acquisition of oiland natural gas properties — ) Other 76 70 76 Total other expense ) Net income (loss) ) Less: Net income attributable to non-controlling interest — — Net income (loss) attributable to Vanguard unitholders $ ) $ $ $ Net income (loss) per Common and Class B units – basic $ ) $ $ $ Net income (loss) per Common and Class B units – diluted $ ) $ $ $ Weighted average units outstanding: Common units – basic Common units – diluted Class B units – basic & diluted See accompanying notes to consolidated financial statements 3 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (in thousands) ThreeMonths Ended September 30, NineMonths Ended September 30, Net income (loss) $ ) $ $ $ Net gains from derivative contracts: Reclassification adjustments for settlements — — Other comprehensive income — — Comprehensive income (loss) $ ) $ $ $ See accompanying notes to consolidated financial statements 4 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except unit data) September 30, December31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Trade accounts receivable, net Derivative assets Other current assets Total current assets Oil and natural gas properties, at cost Accumulated depletion (290,466 ) (331,836 ) Oil and natural gas properties evaluated, net– full cost method Other assets Goodwill Derivative assets Other assets Total assets $ $ Liabilities and members’ equity Current liabilities Accounts payable: Trade $ $ Affiliate Accrued liabilities: Lease operating Developmental capital Interest Production and other taxes Derivative liabilities Deferred swap premium liability Oil and natural gas revenue payable Distribution payable — Other Total current liabilities Long-term debt Senior notes, net of discount — Derivative liabilities Asset retirement obligations, net of current portion Other long-term liabilities Total liabilities Commitments and contingencies (Note 8) Members’ equity Members’ capital, 58,661,188 common units issued and outstanding at September 30, 2012 and 48,320,104 at December 31, 2011 Class B units, 420,000 issued and outstanding at September 30, 2012 and December 31, 2011 Total members’ equity Total liabilities and members’ equity $ $ See accompanying notes to consolidated financial statements 5 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF MEMBERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2011 (in thousands) (Unaudited) Common Units Common Units Amount Class B Units Class B Units Amount Accumulated Other Comprehensive Loss Non-controlling Interest Total Members’ Equity Balance at December 31, 2010 $ $ $ ) $ $ Distributions to members (Note 9) — ) — ) — — ) Issuance of common units in connection with the ENP Merger and equity offering, net of merger costs of $2,503 and offering costs of $126 — — — ) ) Unit-based compensation — Net income — Settlement of cash flow hedges in other comprehensive income — ENP cash distribution to non-controlling interest — ) Balance at December 31, 2011 $ $ $ — $ — $ Distributions to members (Note 9) — ) — ) — — ) Issuance of common units, net of offering costs of $989 — Common units received in exchange for Appalachian Basin properties ) ) — ) Unit-based compensation 42 — Options exercised 50 — Net income — Balance at September 30, 2012 $ $ $ — $ — $ See accompanying notes to consolidated financial statements 6 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) NineMonthsEnded September 30, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion, amortization and accretion Impairment of oil and natural gas properties — Amortization of deferred financing costs Amortization of debt discount — Deferred taxes (139 ) 96 Unit-based compensation Non-cash compensation associated with phantom units granted to officers Amortization of premiums paid on derivative contracts Amortization of value on derivative contracts acquired Unrealized gains on commodity and interest rate derivative contracts (3,736 ) (66,984 ) Net (gain) loss on acquisition of oil and natural gas properties (13,796 ) Changes in operating assets and liabilities: Trade accounts receivable (985 ) (12,350 ) Payables to affiliates (1,362 ) Other current assets (2,116 ) Price risk management activities, net (8,176 ) (1,368 ) Accounts payable and oil and natural gas revenue payable Accrued expenses and other current liabilities Other assets 4 Net cash provided by operating activities Investing activities Additions to property and equipment (392 ) (650 ) Additions to oil and natural gas properties (40,285 ) (23,729 ) Acquisitions of oil and natural gas properties and derivative contracts (452,114 ) (183,659 ) Deposits and prepayments of oil and natural gas properties (4,761 ) (666 ) Proceeds from the sale of oil and natural gas properties Net cash used in investing activities (492,030 ) (203,729 ) Financing activities Proceeds from borrowings Repayment of debt (750,000 ) (229,000 ) Proceeds from Senior Notes, net of discount — Proceeds from equity offering, net — Distributions to members (104,508 ) (51,537 ) Financing fees (10,484 ) (380 ) Exercised options granted to officers — Prepaid offering costs — (88 ) ENP distributions to non-controlling interest — (35,859 ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Non-cash investing and financing activities: Asset retirement obligations $ $ Deferred swap premium $
